EXHIBIT 10.1


Logo [logo_16462.jpg]


EMPLOYMENT AGREEMENT


Bridgeline Software, Inc., a Delaware Corporation (the “Employer” or the
“Company”) and Ronald M. Levenson (the “Employee”), in consideration of the
mutual promises made herein, agree as follows:


ARTICLE 1
TERM OF EMPLOYMENT


Section 1.1    Specified Period.  Employer hereby employs Employee, and Employee
hereby accepts employment with Employer for the term of eighteen (18) months,
with the period beginning on April 13, 2009 (the “Commencement Date”), and
terminating on September 30, 2010 (“Initial Term”).


Section 1.2    Succeeding Term.  At the end of the Initial Term, or any
succeeding one year term, this Employment Agreement shall renew for successive
periods of one (1) year each (a “Succeeding Term”) only if the Employer gives
written notice of renewal to Employee not less than sixty (60) days prior to the
end of the Initial Term or any Succeeding Term.  If such notice of renewal is
not provided to the Employee by the Employer this Employment Agreement will
terminate, except the  provisions of Sections 2.3, 2.4, 2.5 and 2.6 shall
continue in force so long as the Employee remains employed by the Employer or
any Affiliate of the Employer, whether under this Agreement or not, and whether
as a consultant or not, and shall survive any termination of employment under
this Agreement for the periods specified therein, all as is more specifically
provided in Section 7.10. Once this Employment Agreement terminates then the
Employee shall become an employee at will at the end of the Initial Term or
Succeeding Term.


Section 1.3    Employment Term Defined. As used herein, the phrase “employment
term” refers to the entire period of employment of Employee by Employer
hereunder, whether such employment is during the Initial Term, Succeeding Term
or, following the end of the Succeeding Term, as an employee at will.


ARTICLE 2
DUTIES AND OBLIGATIONS OF EMPLOYEE


Section 2.1    General Duties.  Employee shall serve as Executive Vice President
of Finance for the Employer.  In such capacity, Employee shall do and perform
all services, acts or things consistent within the scope of his employment and
with the Employee’s skill and expertise in accordance with the instructions of
and policies set by Employer’s Chief Executive Officer, or his
designee.  Employee shall perform such services at, 10 Sixth Road, Woburn, MA
01801 or at such other location as may be designated by Employer.  The Employee
shall be available to make business trips both domestically and internationally
for the purpose of meeting with and consulting with other Company management,
customers, prospects, strategic alliances, vendors, shareholders, potential
investors, and analysts.


Section 2.2    Devotion to Employer’s Business.


(a)           Employee shall devote his entire productive time, ability and
attention to diligently promote and improve the business of Employer during the
Term.


(b)           Employee shall not engage in any other business duties or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the
Employer’s Chief Executive Officer .  This Agreement shall not be interpreted to
prohibit Employee from making passive personal investments or conducting private
business affairs if those private business affairs do not materially interfere
with the services required under this Agreement.


 ___________ __________
Employee       Bridgeline  

--------------------------------------------------------------------------------


Section 2.3    Confidential Information; Tangible Property; Competitive
Activities.


(a)           Employee shall hold in confidence and not use or disclose to any
person or entity without the express written authorization of Employer, either
during the term of employment or any time thereafter, secret or confidential
information of Employer, as well as secret or confidential information and
materials received in confidence from third parties by Employee or Employer.  If
any confidential information described below is sought by legal process,
Employee will promptly notify Employer and will cooperate with Employer in
preserving its confidentiality in connection with any legal proceeding.


The parties hereto hereby stipulate that, to the extent it is not known
publicly, the information described in this Section (herein referred to as
“Confidential Information”) is important, material and has independent economic
value (actual or potential) from not being generally known to others and that
any breach of any terms of this Section 2.3 is a material breach of this
Agreement:  (i) the names, buying habits and practices of Employer’s customers
or prospective customers; (ii) Employer’s sales and marketing strategy and
methods and related data; (iii) the names of Employer’s vendors and suppliers;
(iv) cost of materials/services; (v) the prices Employer obtains or has obtained
or for which it sells or has sold its products or services; (vi) development
costs; (vii) compensation paid to employees or other terms of employment; (viii)
Employer’s past and projected sales volumes; (ix) confidential information
relating to actual products, proposed products or enhancements of existing
products, including, but not limited to, source code, programming instructions,
engineering methods and techniques, logic diagrams, algorithms, development
environment, software methodologies, and technical specifications for the
Employer’s web design and content management software.  Confidential Information
shall also include all information which the Employee should reasonably
understand is secret or confidential information, if the Employee has
participated in or otherwise been involved with the development, analysis,
invention or origination of such Confidential Information belonging to the
Employer, including, without limitation, methods, know-how, formula, customer
and supplier lists, personnel and financial data, business plans, as well as
product information, product plans and product strategies. Notwithstanding the
foregoing, “Confidential Information” does not include any information which (A)
is now available to the public or which becomes available to the public, (B) is
or becomes available to the Employee from a source other than the Employer and
such disclosure is not a breach of a confidentiality agreement with the
Employer, or (C) is required to be disclosed by any government agency or in
connection with a court proceeding.
 
All Confidential Information, as well as all software code, methodologies,
models, samples, tools, machinery, equipment, notes, books, correspondence,
drawings and other written, graphical or electromagnetic records relating to any
of the products of Employer or relating to any of the Confidential Information
of Employer which Employee shall prepare, use, construct, observe, possess, or
control shall be and shall remain the sole property of Employer and shall be
returned by Employee upon termination of employment.


(b)        During his employment and for twelve (12) months after the
termination of his employment for any reason whatsoever, Employee shall not,
directly or indirectly, without the written consent of the Employer:  (i) invest
(except for the ownership of less than 1% of the capital stock of a publicly
held company), or hold a directorship or other position of authority in any of
the Company’s Direct Competitors (“Direct Competitors” defined as: any person or
entity, or a department or division of an entity, whereby more than 25% of the
person’s or entity’s total revenues are derived from the Competitive Services or
Products (“Competitive Services or Products” defined as the design and
development for third parties of: Internet/Intranet/Extranet Web sites and Web
applications, content management software, web analytics software, eCommerce
software, eMarketing software, search engine optimizaiton, search engine
marketing services, or Web hosting services),  (ii) undertake preparation of or
planning for an organization or offering of Competitive Services or Products,
(iii) combine or collaborate with other employees or representatives of the
Employer or any third party for the purpose of organizing, engaging in, or
offering Competitive Services or Products, or (iv) be employed by, serve as a
consultant to or otherwise provide services to (whether as principal, partner,
shareholder, member, officer, director, stockholder, agent, joint venturer,
creditor, investor or in any other capacity), or participate in the management
of a Direct Competitor or participate in any other business that the Employer
may be engaged or is planning to undertake in at the date of the termination of
this Agreement. 


 ___________ __________
Employee       Bridgeline  
2

--------------------------------------------------------------------------------


(c)           During his employment and for twelve (12) months after the
termination of such employment for any reason whatsoever, Employee shall not
become employed by, associated with, or engaged by, in any capacity whatsoever,
any customer, client or account (as defined below) of the Employer whereby
Employee provides services to such customer, client or account similar to those
provided by the Employer to the customer, client or account during Employee’s
employment.  Employee acknowledges and understands that Employer’s customers,
clients and accounts have executed or will execute agreements pursuant to which
the customer, client or account agrees not to hire Employer’s employees.


(d)           During his employment and for twelve (12) months after the
termination of such employment for any reason whatsoever, Employee shall not,
directly or indirectly, without the consent of the Employer:  contact, recruit,
solicit, induce or employ, or attempt to contact, recruit, solicit, induce or
employ, any employee, consultant, agent, director or officer of the Employer to
terminate his/her employment with, or otherwise cease any relationship with, the
Employer; or contact, solicit, divert, take away or accept business from, or
attempt to contact, solicit, divert or take away, any clients, customers or
accounts, or prospective clients, customers or accounts, of the Employer, or any
of the Employer’s business with such clients, customers or accounts which were,
directly or indirectly, contacted, solicited or served by Employee, or were
directly or indirectly under his responsibility, while Employee was employed by
the Company, or the identity of which Employee became aware during the term of
his employment.


As used in this agreement the term “client,” “customer,” or “accounts” shall
include: (i) any person or entity that is a client, customer or account of the
Employer on the date hereof or becomes a client, customer or account of the
Employer during the Employee’s employment; (ii) any person or entity that was a
client, customer or account of the Employer at anytime during the two-year
period preceding the date of Employee’s termination; and (iii) any prospective
client, customer or account to whom the Employer has made a presentation (or
similar offering of services) within a period of 180 days preceding the date of
the termination of Employee’s employment.


  (e)           The covenants of this Section 2.3 shall be construed as separate
covenants covering their subject matter in each of the separate counties and
states in the United States in which Employer (or its Affiliates) transacts its
business.  If at any time the foregoing provisions shall be deemed to be invalid
or unenforceable or are prohibited by the laws of the state or place where they
are to be enforced, by reason of being vague or unreasonable as to duration or
place of performance, this Section shall be considered divisible and shall
become and be immediately amended to include only such time and such area as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over this Agreement; and the Employer and the Employee
expressly agree that this Section, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.


(f)           The Employee represents and warrants that Employee is free to
enter into this Agreement and to perform each of the terms and covenants
contained herein, and that doing so will not violate the terms or conditions of
any agreement between Employee and any third party.


Section 2.4    Inventions and Original Works.
 
(a)           Subject to Section 2.4(b) below, the Employee agrees that he will
promptly make full written disclosure to Employer, will hold in trust for the
sole right and benefit of Employer, and hereby irrevocably assigns to Employer
without any additional compensation all of his right, title and interest in and
to any and all inventions (and patent rights with respect thereto), original
works of authorship (including all copyrights with respect thereto),
developments, improvements or trade secrets which Employee may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, relating to or concerning the business of the Employer,
whether or not conceived, developed or reduced to practice: (i) during working
hours, (ii) while on Employer premises, (iii) with use of Company equipment,
materials or facilities, or (iv) while performing his duties under this
Agreement (“Employer Intellectual Property”).


 ___________ __________
Employee       Bridgeline  
3

--------------------------------------------------------------------------------




Employee acknowledges that all original works of authorship relating to the
business of Employer which are made by him (solely or jointly with others)
within the scope of his duties under this Agreement and which are protectable by
copyrights are “works made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C.A., Section 101), and that Employee is an
employee as defined under that Act. Employee further agrees from time to time to
execute written transfers to Employer of ownership or specific original works or
authorship (and all copyrights therein) made by Employee (solely or jointly with
others) which may, despite the preceding sentence, be deemed by a court of law
not to be “works made for hire” in such form as is acceptable to Employer in its
reasonable discretion. Employee hereby waives in favor of Employer and its
assigns and licensees any and all artist’s or moral rights Employee  may have in
respect of any Invention pursuant to any local, state or federal laws or
statutes of the United States and all similar rights under the laws of all
jurisdictions.


(b)           The parties agree that the “business of the Employer” for the
purposes of this Section 2.4 is acting as “a designer or developer for third
parties to create Internet/Intranet/Extranet Web sites and Web applications,
content management software, web analytics software, eCommerce software,
eMarketing software, search engine optimizaiton, search engine marketing
services, or Web hosting services”. Employee shall provide to Employer, and
attach hereto as Exhibit 2.4(b), a list identifying and describing in reasonable
detail all inventions (and patent rights with respect thereto), original works
of authorship (including all copyrights with respect thereto), developments,
improvements, concepts or trade secrets which Employee has solely or jointly
conceived or developed or reduced to practice, or caused to be conceived or
developed or reduced to practice to date, and other intellectual property of the
Employee.  For the avoidance of doubt, Employee will identify on Exhibit 2.4(b)
with sufficient detail any intellectual property belonging to the Employee prior
to the date hereof, including that related to the business of the Employer
(collectively the “Employee’s Personal Intellectual Property”).  Employer
acknowledges and agrees that the provisions of Section 2.4(a) shall not apply to
Employee’s Personal Intellectual Property or to any inventions (and patent
rights with respect thereto), original works of authorship (including all
copyrights with respect thereto), developments, improvements, concepts or trade
secrets conceived of or developed by Employee during the term of this Agreement
that is not Employer Intellectual Property.


Section 2.5    Maintenance of Records.  Except with respect to the Intellectual
Property for which the Employer has no rights, Employee agrees to keep and
maintain reasonable written records of all inventions, original works of
authorship, trade secrets developed or made by him (solely or jointly with
others) during the employment term.  The Employee also agrees to make and
maintain adequate and reasonable written records customarily maintained by
corporate managers, including, without limitation, lists and telephone numbers
of persons and companies he has contacted during his engagement by the
Employer.  Immediately upon the Employer’s request and promptly upon termination
of the Employee’s engagement with the Employer, the Employee shall deliver to
the Employer all written records as described in this Section, together with all
memoranda, notes, records, reports, photographs, drawings, plans, papers,
computer storage media, Confidential Information or other documents made or
compiled by the Employee or made available to the Employee during the course of
his engagement by the Employer, and any copies or abstracts thereof, whether or
not of a secret or confidential nature, and all of such records, memoranda or
other documents shall, during and after the engagement of the Employee by the
Employer, be and shall be deemed to be the property of the Employer.


Section 2.6    Obtaining Letters Patent and Copyright Registration.  During the
employment term hereunder, Employee agrees to assist Employer, at Employer’s
expense, to obtain United States or foreign letters patent, and copyright
registrations (as well as any transfers of ownership thereof) covering
inventions and original works of authorship assigned hereunder to Employer. Such
obligation shall continue beyond the termination of this Agreement for a
reasonable period of time not to exceed one (1) year subject to Employer’s
obligation to compensate Employee at such rates as may be mutually agreed upon
by the Employer and Employee at the time, but not exceeding the annualized rate
provided for in Section 4.1 of this Agreement, and reimbursement to Employee of
all expenses incurred.


 ___________ __________
Employee       Bridgeline  
4

--------------------------------------------------------------------------------


If Employer is unable for any reason whatsoever, including Employee’s mental or
physical incapacity to secure Employee’s signature to apply for or to pursue any
application for any United States of foreign letters, patent or copyright
registrations (or any document transferring ownership thereof) covering
inventions or original works or authorship assigned to Employer under this
Agreement, Employee hereby irrevocably designates and appoints Employer and its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for and in his behalf and stead to execute and file any such applications
and documents and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations or
transfers thereof with the same legal force and effect as if executed by
Employee.  This appointment is coupled with an interest in and to the inventions
and works of authorship and shall survive Employee’s death or
disability.  Employee hereby waives and quitclaims to Employer any and all
claims of any nature whatsoever which Employee now or may hereafter have against
third parties for infringement of any patents or copyrights resulting from or
relating to any such application for letters, patent or copyright registrations
assigned hereunder to Employer.
 
ARTICLE 3
 
COMPENSATION OF EMPLOYEE


Section 3.1    Annual Salary.  As compensation for his services hereunder,
Employee shall be paid a salary at the rate of $9,375 semi monthly (the
equivalent of Two Hundred Twenty Five Thousand  00/100 Dollars ($225,000) per
year (“Salary”) from the Commencement Date.  Salary shall be paid in equal
installments not less frequently than twice each month.


Section 3.2    Quarterly Bonus.  The Employee shall be eligible to be paid a
quarterly bonus earned in accordance with the terms set forth on Exhibit 3.2.
    

Section 3.3    Tax Withholding.  Employer shall have the right to deduct or
withhold from the compensation due to Employee hereunder any and all sums
required for federal income and social security taxes and all state or local
taxes now applicable or that may be enacted and become applicable in the future,
for which withholding is required by law.


Section 3.4    Stock Options.  The Employer may, at the Employer’s sole
discretion, issue Stock Options to the Employee.  All stock options granted the
Employee shall be subject to a stock option agreement, a stock option plan and
such other restrictions as are generally applicable to stock options issued to
employees of the Employer, as each may be amended from time to time.
 Additionally you will be granted 100,000 shares of Bridgeline Software
Incentive Stock Options at the point of hire.




ARTICLE 4
EMPLOYEE BENEFITS


Section 4.1    Annual Vacation.  Employee shall be entitled to twenty (20)
business days of paid vacation during each calendar year of this Agreement, on a
pro-rated basis. Employee may be absent from his employment for vacation at such
times as are pre-approved by the Employer’s CEO. Unused vacation shall not be
carried over into the next year, and will not be paid in the form of cash.


Section 4.2    Benefits. Employee shall be eligible to participate in benefit
plans provided by Employer, such as health insurance coverage should Employer
elect to participate in any such plans.


Section 4.3    Business Expenses.  Employer shall reimburse Employee for all
appropriate (i) expenses to maintain Employee’s status as a certified public
accountant, including continuing education costs, membership dues, and
professional organization costs, and (ii) expenses for travel and entertainment
by Employee for legitimate business purposes, provided that such expenses are
approved in writing by the Company’s Chief Executive Officer or his designee,
and provided that Employee furnishes to Employer adequate records and
documentary evidence for the substantiation of each such expenditure, as
required by the Internal Revenue Code of 1986, as amended (the “Code”).  Per the
Company’s policies, expense reports must be submitted each month to ensure
reimbursement.


 ___________ __________
Employee       Bridgeline  
5

--------------------------------------------------------------------------------


ARTICLE 5
 
TERMINATION OF EMPLOYMENT


Section 5.1    Termination. Employee’s employment hereunder may be terminated by
Employee or Employer as herein provided, without further obligation or
liability, except as expressly provided in this Agreement.


Section 5.2    Resignation, Retirement, Death or Disability.   Employee’s
employment hereunder shall be terminated at any time by Employee’s resignation,
or by Employee’s retirement, death, or his inability to perform the essential
functions of his position under this Agreement, with or without reasonable
accommodation, for a total of ninety (90) days or more in any continuous two
hundred (200) day period because of a substantial physical or mental impairment
(“Disability”).  Employer shall not be liable for payment of base or bonus
compensation during any period of disability, though benefits shall continue to
accrue.


Section 5.3    Termination for Cause.  Employee’s employment hereunder may be
terminated for Cause.  “Cause” is conduct, as determined by the Chief Executive
Officer, or his designee, involving one or more of the following: (i) gross
misconduct by the Employee; or (ii) the willful disregard of the rules or
policies of the Company, provided that the Company must provide Employee with
written notice from the Company of such willful disregard of the rules or polies
of the Company and Employee fails to cure (if curable) such willful disregard of
the rules or policies of the Company within five (5) business days of such
notice; or (iii) the violation of any noncompetition or nonsolicitation covenant
with, or assignment of inventions obligation to, the Company; or (iv) the formal
charge of the Employee of a felony; or (v) the commission of an act of
embezzlement, fraud or breach of fiduciary duty against the Company  (vi)
engagement in a specific act or pattern of behavior which, in the reasonable
opinion of the Company, impugns the reputation of the Company or which creates
an environment materially non-conducive to the growth and development of the
Company, (vii) the failure of the Employee to perform in a material respect his
employment obligations as set forth in this Agreement without proper cause and
the continuation thereof after delivery to Employee of written notice from the
Employer specifying in reasonable detail the nature of such failure and Employee
fails to cure such failure within fifteen (15) business days of such
notice.   For purposes of this Section, no act, or failure to act, on the
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Employer.


Section 5.4    Termination Without Cause; Termination for Good
Reason.  Employee’s employment hereunder may be terminated without Cause upon
ten (10) business days’ notice for any reason. Employee’s employment may be
terminated by Employee at any time for Good Reason.   For purposes of this
Agreement, “Good Reason” shall mean:


(a) failure of the Employer to continue Employee in the position of Executive
Vice President of Finance for the Employer;  (b) material diminution in the
nature or scope of the Employee’s responsibilities, duties or authority
(provided, however, any general diminution of the business of the Employer,
shall not constitute “Good Reason”); (c) Employer’s requirement, without
Employee’s assent, that Employee perform his general duties under this
Employment Agreement at a location that is more than thirty (30) miles from
Employer’s current location at 10 Sixth Road, Woburn, MA (for a continuous
period of time exceeding thirty (30) days); or (d) material failure of the
Employer to provide the Employee the compensation and benefits in accordance
with the terms of Articles 3 and 4 hereof, other than a reduction in
compensation or benefits that is generally applicable to all other similarly
situated employees of the Company.


Section 5.5    Expiration.  Employee’s employment hereunder shall be terminated
upon expiration of the Term of Employment as provided in Sections 1.1 and 1.2,
unless the parties agree that the Employee’s employment shall become “at will.”


Section 5.6    Notice of Termination.  Any termination of the Employee’s
employment by the Employer or by the Employee (other than termination by reason
of resignation, retirement, or death), shall be communicated by written Notice
of Termination to the other party hereto.  For purposes of this
 
 ___________ __________
Employee       Bridgeline  
6

--------------------------------------------------------------------------------


Agreement, a “Notice of Termination” shall mean a notice which shall include the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated.


Section 5.7    Date of Termination.  The “Date of Termination” shall be:  (a) if
the Employee’s employment is terminated by his death, the date of his death; (b)
if the Employee’s employment is terminated by reason of Employee’s disability,
thirty (30) days after Notice of Termination is given; (c) if the Employee’s
employment is terminated for Cause, the date the Notice of Termination is given
or after if so specified in such Notice of Termination;  (d) if the Employee’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given.


ARTICLE 6
PAYMENTS TO EMPLOYEE UPON TERMINATION


Section 6.1    Death, Disability or Retirement. In the event of Employee’s
Retirement, Death or Disability, all benefits generally available to Employer’s
employees as of the date of such an event shall be payable to Employee or
Employee’s estate, in accordance with the terms of any plan, contract,
understanding or arrangement forming the basis for such payment.  Neither
Employer nor any affiliate shall have any further obligation to Employee under
this Agreement or otherwise, except for payment to Employee of any and all
accrued salary and bonuses, provision of the opportunity to elect COBRA health
care continuation and otherwise as may be expressly required by law.
 
Section 6.2    Termination for Cause or Resignation.  In the event Employee is
terminated by Employer for Cause or Employee resigns (other than a Termination
by Employee for Good Reason), neither Employer nor any affiliate shall have any
further obligation to Employee under this Agreement or otherwise, except for
payment to Employee of any and all accrued salary and bonuses, provision of the
opportunity to elect COBRA health care continuation and otherwise as may be
expressly required by law.


Section 6.3    Termination Without Cause; Termination for Good Reason.  Subject
to other provisions in this Article 6 to the contrary and during the Initial
Term and any Succeeding Term only, upon the occurrence of a termination without
Cause by Employer or a Termination for Good Reason by Employee, Employer shall:


(a)   Pay to Employee any and all accrued salary, bonuses and vacation;


(b)  Pay to Employee, or in the event of Employee’s subsequent death, to
Employee’s surviving spouse, or if none, to Employee’s estate, as severance pay
or liquidated damages, or both, a sum equal to (i) the monthly rate of Salary
payable under this Agreement for a period of twelve (12) months if such
termination occurs during the Initial Term or for a period of six (6) months if
such termination occurs during any Succeeding Term, and (ii) an amount equal to
the quarterly bonus paid to Employee for the preceding quarter immediately prior
to Employee’s termination;


(c)  Cause any stock options issued to Employee which have not lapsed and which
are not otherwise exercisable to be accelerated so as to be vested and
immediately exercisable by Employee;


(d)  Pay the Employer’s portion of the COBRA health insurance continuation
premium in the same amount Employer contributed for Employee’s health insurance
as of the date of Employee’s termination for a period of twelve (12) months if
such termination occurs during the Initial Term or for a period of six (6)
months if such termination occurs during any Succeeding Term, and thereafter
provide Employee the opportunity to continue COBRA health care coverage at
Employee’s cost (provided that the Employee makes the required premium
contributions); provided, however, that Employer’s obligation to contribute its
portion of the COBRA insurance premium will cease immediately in the event
Employee
 
 ___________ __________
Employee       Bridgeline  
7

--------------------------------------------------------------------------------


becomes employed following termination and becomes eligible for health insurance
coverage with the new employer.  Employee agrees to notify Employer immediately
regarding such new employment; and


(e)   Provide to Employee such other payments or benefits as may be expressly
required by law.


It is intended that each payment under Section 6.3(b) shall be treated as a
separate “payment” for purposes of Section 409A of the Code.  Neither the
Employer nor Employee shall have the right to accelerate or defer the delivery
of any such payment or benefit except to the extent specifically permitted or
required by Section 409A.  Any payment to Employee under this Agreement that
constitutes nonqualified deferred compensation under Section 409A payable as a
result of a termination of employment may only be paid upon a “separation from
service” under Section 409A(a)(2)(A)(i) of the Code.  For purposes of
clarification, the foregoing sentence shall not cause any forfeiture of benefits
on the part of Employee, but shall only act as a delay until such time as a
“separation from service” occurs.  Notwithstanding the foregoing, if any amount
to be paid to Employee pursuant to this Agreement as a result of his termination
of employment is subject to Section 409A, and if Employee is a “Specified
Employee” under Section 409A as of the date of his termination of employment
hereunder, then, to the extent necessary to avoid the imposition of excise taxes
or other penalties under Section 409A, the payment of benefits, if any,
scheduled to be paid by the Company to Employee hereunder during the first six
(6) month period following the date of a termination of employment hereunder
shall be paid on the date which is the first business day following the
six-month anniversary of Employee’s termination of employment for any reason
other than death.  Any deferred compensation payment delayed in accordance with
the terms of this paragraph shall be paid in a lump sum when paid and shall be
adjusted for earnings in accordance with the applicable short term rate under
Section 1274(d) of the Code.


ARTICLE 7
GENERAL PROVISIONS


Section 7.1    Notices.  Any notices to be given hereunder by either party to
the other shall be in writing and may be transmitted by personal delivery or by
mail, first class, postage prepaid, or by electronic facsimile or email
transmission (with verification of receipt).  Mailed notices shall be addressed
to the parties at their respective addresses set forth herein.  Each party may
change that address by written notice in accordance with this section. Notices
delivered personally shall be deemed communicated as of the date of actual
receipt. Mailed notices shall be deemed communicated as of one day after the
date of mailing.


Section 7.2    Governing Law; Jurisdiction.  This Agreement shall be governed
by, construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws.  Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement or any of the transactions contemplated hereby,
shall be brought against any of the parties in the courts of the Commonwealth of
Massachusetts, and each of the parties irrevocably submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding, waives any objection to venue laid therein, agrees
that all claims in respect of any action or proceeding shall be heard and
determined only in any such court and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby in any other court.  Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.


Section 7.3    Attorney’s Fees and Costs.  If Employer or Employee commences any
action at law or in equity against arising out of or relating to this Agreement
(other than any statutory cause of action relating to employment, including but
not limited to claims under state and federal employment laws) and Employer
prevails in such action, Employee shall reimburse Employer its reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which Employer may be entitled.  This provision shall be construed as
applicable to the entire contract.


 ___________ __________
Employee       Bridgeline  
8

--------------------------------------------------------------------------------


Section 7.4    Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the subject matter contained herein and contains all of the covenants and
agreements between the parties with respect to that subject matter, including
without limitation, any prior Employment Agreement between Employer and
Employee. Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding on either party.


Section 7.5    Modification.  Any modification of this Agreement will be
effective only if it is in writing and signed by the Employee and properly
authorized by Employer’s Board of Directors and signed by the Chief Executive
Officer of Employer.


Section 7.6    Effect of Waiver.  The failure of either party to insist on
strict compliance with any of the terms, covenants or conditions of this
Agreement by the other party shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power at
any one time or times be deemed a waiver or relinquishment of that right or
power for all or any other times.


Section 7.7    Partial Invalidity.  If any provision in this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.


Section 7.8    Assignment.  The rights and obligations of the parties hereto
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of each of them; provided, however, that the Employee shall not, during
the continuance of this Agreement, assign this Agreement without the previous
written consent of the Employer, and provided, further, that nothing contained
in this Agreement shall restrict or limit the Employer in any manner whatsoever
from assigning any or all of its rights, benefits or obligations under this
Agreement to any successor corporation or entity or to any affiliate of the
Employer without the necessity of obtaining the consent of the Employee.
“Affiliate” as used throughout this Agreement means any person or entity which
directly or indirectly controls, or is controlled by, or is under common control
with, the Employer.


Section 7.9    Specific Performance. If there is any violation of the Employee’s
obligations herein contained, the Employer, or any of its Affiliates, shall have
the right to specific performance in addition to any other remedy which may be
available     at law or at equity.


Section 7.10    Survival of Sections.  The provisions of Sections 2.3, 2.4, 2.5
and 2.6 shall continue in force so long as the Employee remains employed by the
Employer or any Affiliate of the Employer, whether under this Agreement or not,
and whether as a consultant or not, and shall survive any termination of
employment under this Agreement for the periods specified therein.
Notwithstanding the foregoing, the provision of Sections 2.5 shall survive for
only three years following any termination of employment.


Section 7.11    Injunctive Relief/Acknowledgement. Employee understands and
acknowledges that the Employer’s Proprietary Information, Inventions and good
will are of a special, unique, unusual, extraordinary character which gives them
a peculiar value, the loss of which cannot be reasonably compensated by damages
in an action at law.  Employee understands and acknowledges that, in addition to
any and all other rights or remedies that the Employer may possess, Employer
shall be entitled to injunctive and other equitable relief, without posting a
bond, to prevent a breach or threatened breach of this Agreement (and/or any
provision thereof) by Employee. In the event that a court of appropriate
jurisdiction awards the Company injunctive or other equitable relief due to
Employee’s breach of the terms of this Agreement, Employee agrees that the time
periods provided in Article 2.3 of this Agreement shall be tolled for the period
during which Employee is in breach of the Agreement, and shall resume once
Employee complies with such injunctive or other equitable relief.


 ___________ __________
Employee       Bridgeline  
9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as an instrument under seal at Woburn, Massachusetts on
this 6th day of April, 2009.




 
Employer:
 
Bridgeline Software, Inc.
 
 
 
By:  /s/ Thomas L. Massie

--------------------------------------------------------------------------------

Thomas L. Massie
President & CEO
Employee:
 
 
 
 
 
/s/ Ronald M. Levenson

--------------------------------------------------------------------------------

Ronald M. Levenson

 
 
 
 
 

 ___________ __________
Employee       Bridgeline  




 
10

--------------------------------------------------------------------------------

 

EXHIBIT 2.4(b)


Employee’s Personal Intellectual Property



 
___________ __________
Employee       Bridgeline   




 
11

--------------------------------------------------------------------------------

 

EXHIBIT 3.2


Ronald M. Levenson FY09 Incentive Bonus:  You will have the opportunity to earn
a quarterly incentive bonus of $12,500 based on the achievement of the following
company goals:


A)  Gross Profit Goal:   For fiscal year 2009, you will be entitled to earn a
quarterly incentive bonus of $5,000 when the Company minimally acheives the
following Gross Profit objectives:
 

 
Gross Profit
100% Bonus
Q309
$ 3,468,400
$5,000
Q409
$ 3,471,300
$5,000

 
Gross profit is defined as total revenue reduced by Cost of Sales that includes
Direct Labor, 1099 Contract Labor, Cost of Hosting, and Production Overhead
(office space, utilities, phone, ect…).


B)  Operating Income Goal:   For fiscal year 2009, you will be entitled to earn
a quarterly incentive bonus of $5,000 when the Company minimally acheives the
following quarterly Operating Income objectives:



 
Operating Income
100% Bonus
Q309
$ 204,300
$5,000
Q409
$ 185,500
$5,000

 
C)  
Days Outstanding on Accounts Receivable (“DSO”) Incentive:  For fiscal year
2009, you will entitled to earn a quarterly bonus of $2,500 per quarter for
managing outstanding accounts receivable collections at or under fifty (50)
days. DSO shall be calculated on a rolling quarterly average.



Your entire Incentive Bonus listed above will be guaranteed for the first two
quarters of your employment, or the last two quarters of FY09 (Q309 – quarter
ending June 30, 2009 and Q409 – quarter ending September 30th, 2009).


All earned bonuses shall be paid on the 30th/31st payroll of the month following
the calendar quarter end provided that the employee is still employed by
Bridgeline on the last day of the calender quarter.


New incentive bonus goals will be determined for Q110 (ending December 31,
2009), Q210 (ending March 30, 2010), Q310 (ending June 30, 2010), and Q410
(ending September 30, 2010) when the FY10 operating year has been completed and
approved by the Employer’s Chief Executive Officer.


 
Employer:
 
Bridgeline Software, Inc.
 
 
 
By:  /s/ Thomas L. Massie

--------------------------------------------------------------------------------

Thomas L. Massie
President & CEO
Employee:
 
 
 
 
 
/s/ Ronald M. Levenson

--------------------------------------------------------------------------------

Ronald M. Levenson

 



 
___________ __________
Employee       Bridgeline  




 
12

--------------------------------------------------------------------------------

 
